DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sin et al. US 6,963,140.
Regarding claim 1, Sin shows in fig.6–7, a semiconductor device (10)(col. 3, 20–25) comprising: a semiconductor element (34)(col.3, line 35–45) including a substrate (under 34), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular (shape of 34), and an electrode pad (on 34) on the transistor formation region; and a first connection member (source bonding wires) (col. 3, line 55–60) connected to the electrode pad at one location, wherein the first connection member is a bonding wire (source bonding wires) the electrode pad is arranged to cover a center of gravity of the transistor formation region (on 34) in a plan view of the electrode pad , and in the plan view, a connection region in which the first connection member (source bonding wires) is connected to the electrode pad includes a center of gravity position of the transistor formation region.
Regarding claim 3, Sin shows in fig. 6–7, a semiconductor device comprising: a semiconductor element (10) including a substrate (under 34), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular (Shape of 34), and an electrode pad (top of 34) (col. 3, line 55–60) on the transistor formation region; and a first connection member (source bonding wires) connected to the electrode pad at multiple locations (fig. 6), wherein the transistor formation region is divided into divided regions (Section shown where the wire bonds are landing) having equal areas in accordance with the number of locations where the first connection member is connected, the electrode pad (top of 34) is arranged to cover a center of gravity of each of the divided regions in a plan view, and in the plan view, a connection region (on 34) in which the first connection member (source bonding wires) is connected to the electrode pad includes a center of gravity position of each of the divided regions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 1, 3 and 7-12, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lostetter US2011/0079792 in view of Sin.
Regarding claim 1, Lostetter shows in fig.1-15, a semiconductor device (20) comprising: a semiconductor element (4) including a substrate (26,27), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular (4), and an electrode pad (18) on the transistor formation region; and a first connection member (8) connected to the electrode pad at one location, wherein the electrode pad is arranged to cover a center of gravity of the transistor formation region in a plan view of the electrode pad (18), and in the plan view, a connection region in which the first connection member (8) is connected to the electrode pad includes a center of gravity position of the transistor formation region; wherein a center position of the connection region (middle of 18) coincides with the center of gravity position of the transistor formation region.
Lostetter differs from the claimed invention because he does not explicitly disclose a device wherein the first connection is a bonding wire.
Sin discloses a first connection member (source bonding wires) (col. 3, line 55–60) connected to the electrode pad at one location, wherein the first connection member is a bonding wire (source bonding wires).
Sin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lostetter. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sin in the device of Lostetter because it will reduce shorting in the device (col. 3, line 55-65).
Regarding claim 3, Lostetter shows in fig.1-15, a semiconductor device comprising: a semiconductor element (20) including a substrate (26,27), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular, and an electrode pad (18) on the transistor formation region; and a first connection member (8) connected to the electrode pad at multiple locations, wherein the transistor formation region is divided into divided regions having equal areas in accordance with the number of locations where the first connection member is connected, the electrode pad (18) is arranged to cover a center of gravity of each of the divided regions in a plan view, and in the plan view, a connection region (on 18) in which the first connection member (8) is connected to the electrode pad includes a center of gravity position of each of the divided regions; wherein a center position of the connection region (middle of 18) coincides with the center of gravity position of the transistor formation region.
Lostetter differs from the claimed invention because he does not explicitly disclose a device wherein the first connection is a bonding wire.
Sin discloses a first connection member (source bonding wires) (col. 3, line 55–60) connected to the electrode pad at one location, wherein the first connection member is a bonding wire (source bonding wires).
Sin is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lostetter. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sin in the device of Lostetter because it will reduce shorting in the device (col. 3, line 55-65).
Regarding claim 7, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the semiconductor element (20) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (under 12) on which the semiconductor element (18) is mounted; a second lead frame (6) connected to a second connection member (10), wherein the second connection member (10) has one end connected to the control electrode pad and another end connected to the second lead frame (2); and a third lead frame (2) connected to the first connection member, wherein the first connection member has one end connected to the semiconductor element and another end connected to the third lead frame.
Regarding claim 8, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the first lead frame (4) and the third lead frame (2) are formed including copper, the first connection member is formed including aluminum [0048], and a surface of at least one of the first lead frame and the third lead frame includes a plating layer [0066].
Regarding claim 9, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the first lead frame (4) includes a first island on which the semiconductor element (12) is mounted, and a surface of the first island on which the semiconductor element is mounted includes a plating layer (13).
Regarding claim 10, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the third lead (2) frame includes a third island to which the first connection member is connected, and a surface of the third island (2) where the first connection member is connected includes a plating layer.
Regarding claim 11, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the second lead frame (6) is formed including copper and includes a second island (6) to which the second connection member (10) is connected, the second connection member is formed including aluminum, and a surface of the third island where the second connection member is connected includes a plating layer (SE bonded to 6 via a plating layer).
Regarding claim 12, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the first connection member (8) is wedge-bonded to the electrode pad (18) and includes a connection portion connected to the electrode pad, and in a plan view, the connection portion (8) extends from the semiconductor element toward the third island (on 2).
Regarding claim 36, Lostetter in view of Sin shows in fig.1-15, a semiconductor device wherein the semiconductor element (12) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (4) on which the semiconductor element (12) is mounted; a second lead frame (6) connected to a second connection member, wherein the second connection member  (10) has one end connected to the control electrode pad (16) and another end connected to the second lead frame; and a third lead frame (2) connected to the first connection member, wherein the first connection member has one end connected to the semiconductor element (via 8) and another end connected to the third lead frame (2).
Claim(s) 4, 5, 34, 37 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Satou US2013/0020715.
Regarding claim 4, Satou shows in fig.13,14, a semiconductor device comprising: a semiconductor element (7) including a substrate (3), having a transistor formation region in which a transistor is formed and which is shaped to be non-quadrangular, and an electrode pad (11) on the transistor formation region; and first connection members (14) connected to the electrode pad (11b), wherein the transistor formation region is divided into divided regions (11a,11b,or portion 11 in fig.14) having equal areas in accordance with the number of the first connection members (14), the electrode pad (11) is arranged to cover a center of gravity of each of the divided regions in a plan view, and in the plan view, a connection region in which the first connection members are each connected to the electrode pad (1) includes a center of gravity position of each of the divided regions; wherein a center position of the connection region (11) coincides with the center of gravity position of each of the divided regions (in fig.13, wire 14 is clearly shown to be in the middle of 11b, that consist, based on the drawing, a center portion of the chip 7).
Regarding claim 5, Satou shows in fig.13, 14, a semiconductor device wherein the divided regions (11) are equally divided to approach a square.
Regarding claim 34, Satou shows in fig.13, 14, a semiconductor device wherein the divided regions (11) are equally divided to approach a square.
Regarding claim 37, Satou shows in fig.13, 14, a semiconductor device wherein the semiconductor element (7) includes a power transistor and a control electrode pad connected to a control terminal of the power transistor, the semiconductor device comprising: a first lead frame (4) on which the semiconductor element is mounted; a second lead frame (6) connected to a second connection member, wherein the second connection member has one end connected to the control electrode pad (12) and another end connected to the second lead frame; and a third lead frame (5) connected to the first connection member, wherein the first connection member has one end connected to the semiconductor element and another (7) end connected to the third lead frame (5).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over Lostetter in view of Sin as applied to claims 1, 3, 7-12, 36 and further in view of Wu US2018/0178658.
Regarding claim 13, Lostetter in view of Sin differs from the claimed invention because he does not explicitly disclose a device a temperature sensor arranged on the substrate outside the electrode pad, wherein the temperature sensor is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu shows in fig.4A, a device a temperature sensor (TS1-TS4) arranged on the substrate outside the electrode pad, wherein the temperature sensor (TS1-TS4) is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lostetter in view of Sin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu in the device of Lostetter in view of Sin because it facilitate detection of ambient temperature [0023].
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as obvious over Satou in view of Wu US2018/0178658.
Regarding claim 39, Satou differs from the claimed invention because he does not explicitly disclose a device a temperature sensor arranged on the substrate outside the electrode pad, wherein the temperature sensor is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu shows in fig.4A, a device a temperature sensor (TS1-TS4) arranged on the substrate outside the electrode pad, wherein the temperature sensor (TS1-TS4) is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Satou. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu in the device of Satou because it facilitates detection of ambient temperature [0023].
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as obvious over Sin in view of Wu US2018/0178658.
Regarding claims 38, Sin differs from the claimed invention because he does not explicitly disclose a device a temperature sensor arranged on the substrate outside the electrode pad, wherein the temperature sensor is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu shows in fig.4A, a device a temperature sensor (TS1-TS4) arranged on the substrate outside the electrode pad, wherein the temperature sensor (TS1-TS4) is located in a region outside the electrode pad where heat is most concentrated when the semiconductor device is driven.
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Sin. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu in the device of Sin because it facilitates detection of ambient temperature [0023].
Response to Arguments

Rejection of claims 1 and 3
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. The Applicant argues that regarding claims 1 and 3, Sin makes no reference to a center of gravity if any portion of the semiconductor device.
The Examiner respectfully disagree because in fig.6, Sin clearly shows wires connected to the center of the chips 34. Although other wires are also connected to different areas of the chip, the claim language does not preclude other connections. That is, at least one wire is shown to be connected to the center of the chip, the center of gravity of the chip. POSITA will consider a connection to a center portion of a chip as the center of gravity of the chip. The center of gravity need not be explicit in the specification, the drawing is considered a important aspect of an invention. Meaning, the drawing could be referred to by the Examiner to show element of the claim. That is, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F .2d 1069, 173 USPQ 25 (CCPA 1972) MPEP 2125. Here, the drawing in fig.6, clearly shows that a wire is connected to a central part of the chip 34. Therefore, the claim limitations are met.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the calim is anticiapated or at least obvious to POSITA.
In response to applicant's argument that there is no teaching or motivation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Rejection over Satou
The Applicant argues that Satou does not teach a connection to the center of gravity of the chip.
The Examiner argues that in fig.13 of Satou, wire 14 is clearly shown to be in the middle of 11b, that consist, based on the drawing, a center portion of the chip 7. Therefore, the claim limitations are shown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813